JUSTICE GREEN, dissenting: As the majority has explained, section 15 — 1(a) of the Probate Act of 1975 (Act) provides for a surviving spouse award in the amount “the court deems reasonable for the proper support [of the survivor for nine months] in a manner suited to the condition in life [of the survivor] and to the condition of the estate” (Ill. Rev. Stat. 1987, ch. 1101/2, par. 15—1(a)). The parties do not dispute that absent insolvency of the estate, the level of living to which the survivor is to be aided to continue is that which he or she enjoyed during the marriage. However, neither the foregoing language nor the case law makes clear the extent to which the ability of the survivor to continue that life-style from other resources negates entitlement to an award. This puts a very difficult burden on the circuit court. Perhaps the recognition of the difficulty is one of the reasons why, in all cases cited by respondents, the reviewing courts have affirmed the action of the circuit court. The majority’s decision appeals to a sense of fairness and is difficult to criticize. Nevertheless, I agree with the petitioner that some improper factors were considered in determining the amount of the award. For that reason, and because I deem a need to exist to clarify the operation of section 15 — 1(a), I write this dissent. I would reverse the order fixing the award and remand for reconsideration. My major dispute with the majority concerns the interpretation of the opinion in the case of In re Estate of Caffrey (1983), 120 Ill. App. 3d 917, 458 N.E.2d 1147. There, a husband died leaving a probated estate believed to be worth $325,147. The court initially allowed a surviving spouse’s award in the sum of $50,000 and surviving children’s awards totalling $25,000. Then a claim was filed in an amount which brought the solvency of the estate in question. The court heard evidence that the widow had received life insurance proceeds of $326,813, an IRA in the sum of $66,873, a $5,000 death benefit, joint tenancy stock valued at $10,000, and residential property worth $69,607. The children had also received substantially more nonprobated assets. Upon the request of a creditor, the court then reduced the surviving spouse’s award to $20,000 and the children’s awards to $10,000. The widow appealed, but the appellate court affirmed. In Caffrey, the trial court did consider the nonprobated assets which the widow and children would receive as a result of the decedent’s death, and the appellate court held this was proper. After considering not only the paragraph from that case cited by the majority but also the paragraphs preceding and following it, I deem the determination that nonprobated assets may be considered to be limited to circumstances involved in that case. The most notable circumstance there was the dubious solvency of the decedent’s estate. The three paragraphs I have described seem to contain the rationale of the court in reaching its decision. They state: “The parties have represented that this is a case of first impression. We note initially that when requesting the widow and children’s award of $75,000 counsel represented that the award would not jeopardize the estate. Counsel also did not present the court with any written documents on the condition of the estate. If there had been full disclosure of the facts the court would have been better able to make an award based upon the condition of the estate. The plain meaning of the statute does not support the restrictive view advocated by respondent. We do not believe the legislature intended a rigid and technical limitation to the court’s consideration of the assets left by the decedent in determining the support necessary for the surviving spouse. In our view the court may properly consider nonprobate assets which the surviving spouse has received. We are not attempting to prevent the respondent from obtaining an adequate widow’s award in compliance with the statute. We hold, however, that under the facts of this case, the trial court was correct in considering nonprobate assets which the widow received in its determination of the sum necessary for her proper support.” (Emphasis added.) Caffrey, 120 Ill. App. 3d at 921-22, 458 N.E.2d at 1150. As the majority has shown, the middle paragraph in Caffrey seems to make an unqualified statement that nonprobate assets may be considered. However, the first paragraph explains that the large original award, which the court did not criticize, was made at a time when the solvency of the estate was unquestioned. The court recognized the condition of the estate was the reason for the need to reduce the awards. Then, in the third paragraph, the court states the consideration of the nonprobate assets was correct “under the facts of this case.” The facts of the instant case differ from the facts in Caffrey most sharply in that here the condition of the estate was solvent and fully able to satisfy the claims of creditors. No case has held a surviving spouse is entitled to only a minimum award if the assets received from the solvent estate of a decedent are sufficient to support the survivor for nine months, nor that only the minimum should be awarded if the income from those assets will provide that support. In Strawn v. Strawn (1870), 53 Ill. 263, a widow renounced her husband’s will and took her allowed share of an estate appraised at a value of $500,000. The executor appealed the award of special dower (widow’s award) which constituted a claim superior to that of creditors. The executor contended the award was excessive. The award consisted of some $1,600 worth of furniture and $1,590 in cash. The supreme court affirmed, looking at the needs of the surviving spouse without reference to the considerable estate she had taken. In the case of In re Estate of Handmacher (1965), 60 Ill. App. 2d 376, 380, 208 N.E.2d 604, 606, cited by the majority, the court stated: “The fact that the widow has independent means will not bar her from an award.” No case has been called to our attention which holds that the adequacy of assets owned by the surviving spouse prior to the decedent’s death or the adequacy of income from those assets to enable the survivor to continue the previous life-style negates the ability to receive more than a minimum surviving spouse’s award. The Caffrey court stated that technicalities should not be used to determine property to be considered in deciding upon the amount of a widow’s award. Petitioner’s property received from joint tenancy here differs from most of the nonprobate assets in Caffrey in that here, his joint interest in real estate was obtained in shuffling of properties some of which he had contributed. Thus, here, the court was in effect considering assets he had owned before the decedent’s death. Under the circumstances of the case, I consider the court to have erred in considering petitioner’s joint tenancy real estate which passed by operation of law entirely to him upon the death of the decedent. The majority also relies on the case of In re Estate of O’Neill (1982), 104 Ill. App. 3d 488, 432 N.E.2d 1111, where the court indicated that Handmacher did not require the award of more than a minimum award to a spouse who had financial independence. However, that was dictum stated in a case where nothing indicated the decedent had been supporting the survivor, and the survivor had left the home of the decedent prior to the death. Here, the surviving spouse was receiving substantial support from the decedent and had never left the marital domicile after the marriage. No case has been called to our attention holding the length of the marriage is a proper consideration for determination of a surviving spouse’s award. I do not deem O’Neill to so hold. I do not consider the length of marriage to be related to the sum of money necessary to maintain a life-style. Accordingly, the court should not have considered it either. The present surviving spouse’s award was originally an award for widows. It originated at a time when most women were not employed for money outside the home, and most family property was owned by the male who had supported the family. A strong argument can be made that the award has little use where, as here, the survivor is a person who has been employed and has property of his own. However, if the existence of the surviving spouse’s award continues, clarification is needed to determine who is entitled to it. Clearly, at present, it is not being awarded only to those who need it. Petitioner’s contention he is not receiving the same consideration others in his situation have received is understandable. In any event, I would reverse and remand here for a reconsideration without reference to the nonprobate property or the length of the marriage.